    


GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


[NOTE: THIS IS THE EMPLOYEE FORM; DIRECTOR FORM IS DIFFERENT]


Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant its Amended and Restated 2013 Equity Incentive Plan (as amended from
time to time, the “Plan”), hereby grants to the participant (the “Participant”)
identified in this grant notice (this “Grant Notice”) an award (the “Award”)
consisting of that number of restricted stock units (“RSUs”) identified in this
Grant Notice. This Award is subject to all of the terms and conditions set forth
herein and in the Restricted Stock Unit Award Agreement (the “Agreement”) and
the Plan (collectively, the “Award Documents”), both of which are incorporated
herein in their entirety.
Participant:
 
Grant Date:
 
Vesting Commencement Date:1
 
RSUs:
 
Vesting Schedule:
Subject to Sections 3 and 6 of the Agreement, the RSUs will vest in equal annual
installments on the first (1st), second (2nd), third (3rd) and fourth (4th)
anniversaries of the Vesting Commencement Date.
Additional Terms / Acknowledgements: The Participant acknowledges receipt of the
Award Documents and the prospectus for the Plan, and understands and agrees to
the terms set forth in the Award Documents. The Participant acknowledges that,
if so determined by the Company in its discretion, the Participant may be
required to accept the Award by electronic means and that such electronic
acceptance constitutes the Participant’s agreement to be bound by all of the
terms and conditions of the Award Documents. By accepting the Award, the
Participant consents to receive any documents related to participation in the
Plan and the Award by electronic delivery and to participate in the Plan through
an online or electronic system established and maintained by the Company or
another third party designated by the Company. The Participant also acknowledges
that this Grant Notice must be returned to the Company (including through
electronic means). The Participant further acknowledges that as of the Grant
Date, the Award Documents set forth the entire understanding between the
Participant and the Company regarding the acquisition of Shares and supersede
all prior oral and written agreements on that subject with the exception of the
following agreements only, if any: [_______________].

ATTACHMENTS:
I. Restricted Stock Unit Award Agreement
 
II. Global Eagle Entertainment Inc. Amended and Restated 2013 Equity Incentive
Plan





 
 
1NTD: If this award is made as part of the annual grant process, the Vesting
Commencement Date should be the same as the Grant Date (and should be the same
for all Participants).

--------------------------------------------------------------------------------





The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Grant Notice, the Restricted Stock Unit Award
Agreement and the Amended and Restated 2013 Equity Incentive Plan.

 
 
 
  
 
Award Recipient
 
 
 
  
 
Date





[Signature page to Restricted Stock Unit Grant Notice]

--------------------------------------------------------------------------------


    




ATTACHMENT I: Restricted Stock Unit Award Agreement





--------------------------------------------------------------------------------


    




GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of RSUs. Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”), hereby grants to the participant (the “Participant”) identified in
the grant notice (the “Grant Notice”) to which this Restricted Stock Unit Award
Agreement (this “Agreement”) is attached a restricted stock unit (“RSU”) award
(this “Award”), pursuant to the Company’s Amended and Restated 2013 Equity
Incentive Plan (as amended from time to time, the “Plan”), consisting of that
number of RSUs specified in the Grant Notice. The Award is subject to the terms
and conditions of the Grant Notice, this Agreement and the Plan. Except where
the context otherwise requires, the term “Company” shall include the parent and
all subsidiaries of the Company as defined in Sections 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). Capitalized terms used
but not otherwise defined herein or in the Grant Notice shall have the meaning
ascribed to such terms in the Plan. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated by reference herein.
To the extent that any term of this Agreement or the Grant Notice conflicts or
is otherwise inconsistent with any term of the Plan, as amended from time to
time, the terms of the Plan shall take precedence and supersede any such
conflicting or inconsistent term contained herein.
2.Acceptance and Acknowledgement. The Company may, in its sole discretion,
choose to deliver any documents related to participation in the Plan and the
Award by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. By signing (electronically or otherwise) the Grant
Notice, the Participant accepts the Award and agrees to be bound by the terms
and conditions of the Grant Notice, this Agreement, the Plan and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and the Participant further acknowledges and agrees that this Award does
not confer any legal or equitable right (other than those rights constituting
the Award itself) against the Company or any Subsidiary or Affiliate thereof
(collectively, the “Global Eagle Companies”) directly or indirectly, or give
rise to any cause of action at law or in equity against the Global Eagle
Companies. The Participant hereby acknowledges receipt of a copy of the Plan and
the prospectus for the Plan. The Participant acknowledges that there may be
adverse tax consequences upon the vesting or settlement of the Award or
disposition of the underlying Shares and that the Participant has been advised
to consult a tax advisor prior to such vesting, settlement or disposition.
3.Vesting of RSUs. A portion of the RSUs will vest, and the restrictions
applicable thereto will lapse, on each applicable vesting date set forth in the
Grant Notice (each, a “Vesting Date”), subject to the Participant’s continued
employment (or if a consultant, engagement) with the Global Eagle Companies on
each Vesting Date, except as otherwise provided in this Agreement.
4.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs will be accrued
on the Participant’s behalf at the time that cash dividends are otherwise paid
to owners of Common Stock. Accrued dividend equivalent balances will be subject
to the same restrictions and vesting schedule applicable to the RSUs and will be
paid to the Participant with the distribution of the Shares on each applicable
Vesting Date (or the next business day thereafter, if such Vesting Date falls on
a weekend or holiday).





--------------------------------------------------------------------------------





5.Distribution of Shares Upon Vesting; Withholding Taxes. Upon each Vesting Date
(or the next business day thereafter, if such Vesting Date falls on a weekend or
holiday), the Company will deliver a number of Shares to the Participant equal
to the percentage of the Award that vested in accordance with Section 3. The
Participant is personally responsible for the payment of all taxes related to
the distribution of Shares. The Global Eagle Companies shall have the right (but
not the obligation) to deduct from the Award an amount equal to any income,
social, or other taxes of any kind required by law to be withheld in connection
with the settlement of the RSUs or other securities pursuant to this Agreement.
If the distribution of RSUs is subject to tax withholding, the Company may, but
shall not be obligated to, satisfy such tax withholding requirements by
withholding cash and/or a number of Shares with a market value not less than the
amount of such taxes. If, at the time of settlement, the Company does not permit
the withholding of Shares to pay the amount of income and employment taxes due
in respect of the vested portion of the Award, then the Participant must pay to
the Company an amount in cash sufficient to satisfy the Company’s tax
withholding, or if the Participant has so elected during an “open window period”
under the Company’s securities-trading policy (as in effect from time to time),
then the Participant may elect that the Company sell the number of Shares
sufficient to satisfy such tax withholding requirements. Any cash from dividend
equivalents remaining after withholding taxes are paid will be paid in cash to
the Participant. If withholding of taxes is not required, none will be taken and
the gross number of Shares will be distributed.
6.Provisions for Termination.
(a)    Death or Disability. If the Participant’s employment with the Global
Eagle Companies terminates due to the Participant’s death or Disability, all
RSUs will vest in full as of the date on which the Participant is determined to
be totally Disabled or the date of the Participant’s death. The Shares
underlying the RSUs will be distributed no later than two and half (2½) months
following the end of the calendar year in which the Participant dies or becomes
Disabled.
(b)    Termination of Employment Other than due to Death or Disability. If the
Participant ceases to be employed by the Global Eagle Companies for any reason
other than death or Disability (including a voluntary resignation for any reason
or no reason), all unvested RSUs will be automatically forfeited for no
consideration as of the date of termination.
7.Non-transferability of RSUs. Prior to each applicable Vesting Date, this Award
is personal and no rights granted hereunder may be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
nor shall any such rights be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this Award or of such rights contrary to the provisions hereof, or
upon the levy of any attachment or similar process upon this Award or such
rights, this Award and such rights shall, at the election of the Company, become
null, void and of no further force of effect.
8.Forfeiture; Clawback.
(a)    Notwithstanding anything contained in this Agreement to the contrary, if
during the Participant’s employment or consultancy, the Participant engages in
any activity inimical, contrary or harmful to the interests of the Global Eagle
Companies, including, but not limited to: (i) violating the Company’s Code of
Ethics or Whistleblower Policy and Procedures, as maintained


2

--------------------------------------------------------------------------------





from time to time, or (ii) disclosing or misusing any confidential information
regarding the Global Eagle Companies (such activities collectively referred to
as “wrongful conduct”), then the RSUs, to the extent they then remain subject to
restriction, shall be forfeited automatically as of the date on which the
Participant first engaged in such wrongful conduct.
(b)    By accepting this Agreement, the Participant consents to and authorizes
the Company to require the forfeiture described under this Section 8. This right
to require forfeiture of the Award is in addition to any other remedies the
Company may have against the Participant for breach of this Agreement.
(c)    Notwithstanding any other provisions in this Agreement to the contrary,
the Award and any amounts received upon the settlement of the Award shall be
subject to such recovery or deductions as may be required under any law,
government regulation, stock exchange listing requirement or clawback or similar
policy adopted by the Board (as such policy may be amended from time to time) or
as determined by the Board pursuant to such law, government regulation, stock
exchange listing requirement or Board policy.
9.No Special Employment or Similar Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any Person under any circumstances to
bind the Global Eagle Companies to continue the employment or consultancy of the
Participant or to limit the discretion of the Global Eagle Companies to
terminate the Participant’s employment or consultancy at any time, with or
without Cause. The Participant further acknowledges that this Award is for
future services to the Global Eagle Companies and is not under any circumstances
to be considered compensation for past services.
10.Rights as a Shareholder. Except as provided in Section 4 above (regarding
dividends), by accepting this Award, the Participant shall have no rights as a
shareholder of the Company in respect of the RSUs, including any voting rights,
unless and until the date on which the RSUs have vested and the Participant
becomes the holder of record of the Shares issuable upon the vesting of the RSUs
on the books and records of the Company, as maintained by the transfer agent for
the Company’s Common Stock.
11.Adjustments. The number of RSUs subject to this Award may be adjusted in any
manner as contemplated by Section 14 of the Plan.
12.Consent to Transfer Personal Data. By accepting this Award, the Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described herein. The Participant is not obliged to
consent to such collection, use, processing and transfer of personal data. The
Company holds certain personal information about the Participant, that may
include his or her name, home address and telephone number, fax number, email
address, family size, marital status, sex, beneficiary information, emergency
contacts, passport/visa information, age, language skills, driver’s license
information, date of birth, birth certificate, social security number or other
employee identification number, nationality, C.V. (or resume), wage history,
employment references, job title, employment or severance contract, current wage
and benefit information, personal bank account number, tax related information,
plan or benefit enrollment forms and elections, option or benefit statements,
any Shares or directorships in the Company, details of all options or any other
entitlements to Shares awarded, canceled, purchased,


3

--------------------------------------------------------------------------------





vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and/or its
Subsidiaries or Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. The Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and the
subsequent holding of Shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Plan. The Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.
13.Requirements of Law and Securities Exchange. The issuance and transfer of
Shares of Common Stock pursuant to this Award shall be subject to compliance by
the Company and the Participant with all applicable requirements of Federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s Shares of Common Stock may be listed. No Shares of Common
Stock shall be issued pursuant to this Award unless and until any then
applicable requirements of state or Federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.
14.Miscellaneous.
(a)    Amendment. This Award of RSUs is documented by the records of the
Committee or its delegate, which records shall be the final determinant of the
number of Shares granted and the conditions of this Agreement. The Committee may
amend or modify this Award in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Award, provided
that no such amendment or modification shall materially diminish the
Participant’s rights under this Agreement without his or her consent.
Notwithstanding anything in this Agreement or the Plan to the contrary, this
Award may be amended by the Company without the Participant’s consent,
including, but not limited to, modifications to any of the rights granted to the
Participant under this Agreement, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law (including for
regulatory, legal and Company requirements relating to “executive compensation
clawbacks”). Except as in accordance with the two immediately preceding
sentences and Section 14(b), this Agreement may be amended, modified or
supplemented only by an instrument in writing signed (electronically or
manually) by both parties hereto.
(b)    Discretionary Nature of Plan. By accepting this Award, the Participant
agrees that the granting of the Award is at the discretion of the Committee and
that acceptance of this Award is no guarantee that future Awards will be granted
under the Plan or any other equity incentive plan maintained from time to time
by the Company. The Participant understands that the Company may amend,
resubmit, alter, change, suspend, cancel, or discontinue the Plan with respect
to future awards at any time without limitation.


4

--------------------------------------------------------------------------------





(c)    Entire Agreement. This Agreement, the Grant Notice and the Plan together
constitute the Participant’s and the Company’s entire understanding with respect
to the subject matter hereof and supersede and void any and all prior agreements
or understandings, written or oral, regarding the subject matter hereof, except
as explicitly provided in the Grant Notice. Notwithstanding the foregoing, to
the extent that the Participant has signed any restrictive covenant agreements
with the Company (including, but not limited to, any confidentiality,
intellectual property rights assignment, non-competition, non-solicitation and
non-disparagement agreements), such restrictive covenant agreements shall remain
in full force and effect.
(d)    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
(e)    Compliance with Section 409A of the Code. This Agreement is intended to
comply with or be exempt from Section 409A of the Code and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that any portion of the Award granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace such portion of the Award in order to cause it to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such Section.
(f)    No Impact on Other Benefits. The value of the Award is not part of the
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar benefit.
(g)    Notices. All notices under this Agreement shall be mailed, delivered by
hand, or delivered by electronic means to the parties pursuant to the contact
information for the applicable party set forth in the records of the Company or
any third-party administrator designated by the Company from time to time to
administer the Award, or at such other address as may be designated in writing
by either of the parties to the other party.
(h)    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles thereof regarding conflicts of law. The Participant and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Agreement shall be heard or determined in any state or
federal court sitting in Delaware, and the Participant agrees to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.


5

--------------------------------------------------------------------------------





(i)    Interpretations. Any dispute, disagreement or question that arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement or the Plan will be determined and
resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive for all purposes.
(j)    Successors and Assigns. The Company may assign any of its rights under
this Agreement. Except as otherwise provided herein, this Agreement will bind
and inure to the benefit of the respective successors and permitted assigns of
the parties hereto, whether so expressed or not.
***


















6

--------------------------------------------------------------------------------


    




ATTACHMENT II: Global Eagle Entertainment Inc. Amended and Restated 2013 Equity
Incentive Plan


[To Be Provided To The Recipient Separately]





